Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of before receiving a second input to initiate playback of content via the first application, performing an action with respect to content streaming from the first application on the first electronic device to the second electronic device, including concurrently displaying, via the display device: the first application; and a visual indication that the first electronic device is operating in the content streaming mode for streaming content from the first application on the first electronic device to the second electronic device, wherein the visual indication is selectable for initiating a process to change a destination selected for content streaming, as now included in independent claim 1 and similarly recited in independent claims 19 and 20, which is not found in the prior art of record in combination with the other elements recited.
	Applicants arguments in Remarks dated 5/11/2022 regarding the combination of McRae, Nakagawa, and Kim (see Pgs. 5-8) are found persuasive, as the combination of references fails to teach the above in combination with the other elements recited. An updated search was performed that did not reveal any additional references that alone or in combination teaches all the limitations of each of the independent claims in combination. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173